DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-11, filed March 15, 2022, with respect to the rejection(s) of claim(s) 1-22 and 24-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeong (US 2009/0272155).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 15-16, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2008/0134445), and further in view of Steffens (DE102009026646 Derwent Abstract) and Jeong (US 2009/0272155).
Regarding claim 1, Cho figure 5 teaches a method of controlling a laundry apparatus, the method comprising: 
supplying, in a water supply step and through a water supply valve (171) of the laundry apparatus, wash water into a tub (120) of the laundry apparatus; (S110)[0098-99]
circulating, in a fabric soaking step that occurs after termination of the water supply step, the wash water by operating a circulation pump (192) of the laundry apparatus and driving a drum (130) of the laundry apparatus; (S120)[0104-107]
heating, in a heating step that occurs after termination of the fabric soaking step, the drum by driving heating module (150 heater) of the laundry apparatus;(S170)[0124-126] and 
washing, in a main washing step that occurs after termination of the heating step, laundry by driving the drum.(S190)[0137]
Although Cho teaches a heater, Cho is silent to an induction heater.
Steffens is directed towards a method for treating laundry in a washing machine wherein an induction heater is provided for heating the drum.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an induction heater as taught in Steffans in the method of Cho as both heaters are art recognized equivalence for the same purpose.(MPEP 2144.06)
Cho in view of Steffen is silent to the limitation of a water level of the wash water after termination of the fabric soaking step is a preset circulation water level and maintaining the water level of the wash water after the termination of the fabric soaking step.
Jeong is directed towards a washing machine wherein figure 5 teaches S140 supplying additional water to the bottom of the outer tub after the laundry soaking step S120 and S130 where the level of supplied water is determined. Jeong further teaches after supplying steam into drum S170 determining the supplied water level.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the steps as taught in Jeong to enhance washing performance while enabling sterilization of laundry.[0001]
Regarding claim 4, Cho teaches water re-supplying step comprises confirming the water level through control of the water level detection part 180 (S130), and selectively controlling the water supply valve 171 according to the confirmed water level. If it is determined that the detection value is higher than the reference value due to electrical disconnection between the terminals 181a and 183a of the common electrode 181 and the high level confirmation electrode 183, the controller controls the water supply valve 171 to perform the water re-supplying step thereby reading on the fabric soaking step comprises: measuring a water level of the wash water, based on the measured water level of the wash water being lower than a preset circulation water level, performing one or more additional water supply steps.[0112-0114]
Regarding claim 15, Cho teaches a stop water supply step (S160) performed before S170 where steam is generated. Cho further teaches when the steam supplying step is finished, steam is not generated any more, and post-processes for washing the laundry, such as a washing process, a rinsing process, and a spin-drying process, are sequentially performed (S190) thereby suggesting in the heating step and the main washing step, no additional wash water is supplied through the water supply valve.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for the fabric soaking step is terminated based on the water level of the wash water being consistent after starting the driving of the drum and the circulation pump to ensure the laundry is sufficiently soaked.
Regarding claim 27, Cho figures 4 and 5 teach a laundry apparatus comprising: 
a tub (120 outer tub) configured to accommodate wash water; 
a drum (130) rotatably located in the tub, wherein the drum accommodates laundry therein; 
a motor (71) configured to drive the drum; 
a heating module (150) located on the tub and configured to heat the drum; 
a circulation pump (192) configured to pump the wash water into the tub and supply the pumped wash water into the drum; 
a water supply valve (171) configured to control the wash water supply into the tub; 
a water level sensor (180) configured to sense a water level of the wash water in the tub; and 
a controller (not shown) configured to control the motor, the induction heating module, the circulation pump, and the water supply valve, 
wherein the controller is configured to supply wash water into the tub; (S110) [0098-99]
circulate the wash water by operating the circulation pump and drive the drum; (S120) [0104-107]
heat the drum by driving the induction heating module; (S170) [0124-126] and 
wash laundry by driving the drum. (S190) [0137]
Although Cho teaches a heater, Cho is silent to an induction heater.
Steffens is directed towards a method for treating laundry in a washing machine wherein an induction heater is provided for heating the drum.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an induction heater as taught in Steffans in the method of Cho as both heaters are art recognized equivalence for the same purpose.(MPEP 2144.06)
Cho in view of Steffen is silent to the limitation of a water level of the wash water after termination of the fabric soaking step is a preset circulation water level and maintaining the water level of the wash water after the termination of the fabric soaking step.
Jeong is directed towards a washing machine wherein figure 5 teaches S140 supplying additional water to the bottom of the outer tub after the laundry soaking step S120 and S130 where the level of supplied water is determined. Jeong further teaches after supplying steam into drum S170 determining the supplied water level.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the steps as taught in Jeong to enhance washing performance while enabling sterilization of laundry.[0001]
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2008/0134445), Steffens (DE102009026646 Derwent Abstract), and Jeong (US 2009/0272155), as applied to claim 1, and further in view of Bang (US 2008/0034809).
Regarding claim 2, the method of Cho, Steffens, and Jeong is silent to in the water supply step, the water level of the supplied wash water is above a heater protection water level, wherein a lower portion of the drum is submerged in the supplied wash water.
Bang is directed towards a washing machine control method wherein the minimum water level for heating washing at which the washing heater is submerged thereby reading on a heater protection water level.[0067] Step S130 is a washing operation set according to the amount of load while the water received in the lower part of the water tub 11 is supplied into the rotary drum 12 through the circulation unit 40 thereby reading on a lower portion of the drum is submerged in the supplied wash water.[0069]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a heater protection water level, wherein a lower portion of the drum is submerged in the supplied wash water to prevent damage to the heater.
Regarding claim 3, Bang figure 4B teaches steps S120 and S122 where a resupply of water is repeated for a plurality of times thereby reading on the water supply step, the water level of the wash water rises gradually based on the supplying of wash water being performed a plurality of times.[0067]
Claims 5-8 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2008/0134445), Steffens (DE102009026646 Derwent Abstract), and Jeong (US 2009/0272155), as applied to claim 4, and further in view of Lee (US 2004/0244433).
Regarding claim 5, the method of Cho, Steffens, and Jeong is silent to a circulation water level refers to an amount of wash water that is smaller than or equal to an amount of wash water that fills a circulation path for driving the circulation pump, and wherein a lowest portion of the drum is not submerged in the wash water at the circulation water level.
Lee is directed towards a method of controlling a wash water circulating apparatus wherein a pump assembly disposed on the circulation channel for forcibly circulating the wash water; and a water level sensor disposed at the pump assembly or on the circulation channel downstream of the pump assembly for measuring the water pressure of the wash water discharged from the pump assembly.[0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a circulation path for driving the circulation pump as taught in Lee to prevent air from being introduced into the pump along with the wash water which results in the wash water re-circulation washing process is not normally carried out.[0016]
Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a circulation water level which is less than 1.5 liters through routine experimentation as the water level is dependent upon the size of the washing machine.(MPEP 2144.05)
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide one or more additional water supply steps are performed until the water level of the wash water reaches the circulation water level to ensure sufficient wash water in the tub so that air is not introduced into the pump along with the wash water.[0016]
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention during the measuring of the water level through the one or more additional water supply steps, the driving of the drum and the driving of the circulation pump are stopped to ensure an accurate water level is determined.
Regarding claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for the fabric soaking step is terminated at a circulation water level, wherein the circulation water level refers to an amount of wash water that is smaller than or equal to an amount of wash water that fills a circulation path for driving the circulation pump, and wherein the heating step and the washing step occur based on the water level of the wash water being at the circulation water level to prevent air from being introduced into the pump along with the wash water which results in the wash water re-circulation washing process is not normally carried out.[Lee 0016]
Regarding claim 18, Lee suggests a lowest portion of the drum is not submerged in the wash water at a water level of the heating step.[0067]
Regarding claim 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for the water level of the wash water in the heating step is lower than or equal to the circulation water level of the wash water to ensure the heater is not damaged and to ensure sufficient wash water in the tub so that air is not introduced into the pump along with the wash water.[0016]
Regarding claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the amount of wash water in the tub is less than or equal to 1 liter to form the circulation water level in the heating step through routine experimentation as the water level is dependent upon the size of the washing machine.(MPEP 2144.05)
Regarding claim 21, Cho figure 5 suggests in the heating step, the drum, the circulation pump, and the induction heating module simultaneously.
Regarding claim 22, Cho figure 5 suggests a period of driving the drum overlaps a period of driving the circulation pump (S120) and a period of driving the induction heating module, and wherein the driving of the circulation pump and the driving of the induction heating module are stopped based on the drum being stopped.
Claims 9-14 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2008/0134445), Steffens (DE102009026646 Derwent Abstract), Jeong (US 2009/0272155), as applied to claim 4, and further in view of Im (US 2011/0099732).
Regarding claim 9, the method of Cho, Steffens, and Jeong is silent to during the fabric soaking step, the driving of the drum comprises tumbling driving and filtration driving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide during the fabric soaking step, the driving of the drum comprises tumbling driving and filtration driving as Im teaches the drum may be driven in the tumbling and/or the filtration motion such that the effects of the laundry distribution, the insoluble contaminant removal, the laundry wetting and the detergent dissolution are achieved.[0205] 
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the fabric soaking step, the tumbling driving and the filtration driving are performed sequentially and repeatedly as Im teaches the drum may be driven in the tumbling and/or the filtration motion such that the effects of the laundry distribution, the insoluble contaminant removal, the laundry wetting and the detergent dissolution are achieved.[0205] 
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the fabric soaking step, the driving of the drum comprises circulation driving that performs tumbling driving and filtration driving in series as Im teaches the drum may be driven in the tumbling and/or the filtration motion such that the effects of the laundry distribution, the insoluble contaminant removal, the laundry wetting and the detergent dissolution are achieved.[0205]
Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide in the fabric soaking step, the circulation driving is performed a plurality of times simultaneously to the driving of the circulation pump to ensure the laundry is sufficiently soaked.
Regarding claim 13, Cho figure 5 suggests a turn on time of a motor of the laundry apparatus for the circulation driving is the same as a turn on time of the circulation pump (S120), and a turn off time of the motor for termination of the circulation driving is the same as a turn off time of the circulation pump (S170).
Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide in the circulation driving, a time used for the tumbling driving is longer than a time used for the filtration driving as Im teaches the filtration driving is performed a relatively high speed.[0038]
Regarding claim 24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for during the heating step, the driving of the drum comprises tumbling driving and filtration driving as Im teaches the drum may be driven in the tumbling and/or the filtration motion such that the effects of the laundry distribution, the insoluble contaminant removal, the laundry wetting and the detergent dissolution are achieved.[0205] 
Regarding claim 25, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for in the heating step, the driving of the drum comprises circulation driving that performs the tumbling driving and the filtration driving in series as Im teaches the drum may be driven in the tumbling and/or the filtration motion such that the effects of the laundry distribution, the insoluble contaminant removal, the laundry wetting and the detergent dissolution are achieved.[0205] 
Regarding claim 26, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention in the fabric soaking step, the drum is configured for tumbling driving in a first half of a period of operating the circulation pump, and for filtration driving in a second half of the period of operating the circulation pump as Im teaches disentangling movement during the tumbling phase and the laundry is spread out to cling along an inner circumferential surface of the drum during the filtration driving.[0034][0038]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711